                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                5:18-cv-00181-FDW

GREGORY H. JONES,                   )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
                                    )                         ORDER
                                    )
FNU RICKMAN, et al.,                )
                                    )
                  Defendants.       )
____________________________________)

       THIS MATTER is before the Court on its own motion on the granting of Plaintiff’s

motion to substitute parties. [Doc. 21].

       On July 11, 2019, Defendants Kenneth Lassiter, Paula Smith, Dora Plummer, James Claire,

and Donna L. Woodruff were named as Defendants in this matter. [Id.].

       This Court recently enacted Local Rule 4.3, which sets forth a procedure to waive service

of process for current and former employees of the North Carolina Department of Public Safety

(“NCDPS”) in actions filed by North Carolina State prisoners. The Clerk of Court shall commence

the procedure for waiver of service as set forth in Local Rule 4.3 for Defendants Kenneth Lassiter,

Paula Smith, Dora Plummer, James Claire, and Donna L. Woodruff, who are current or former

employees of NCDPS.

       IT IS SO ORDERED.


                                             Signed: July 12, 2019
